Title: To Benjamin Franklin from Lafayette, [on or before 22 November 1782]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


[on or before November 22, 1782]
Mis. [Marquis] de Lafayette’s Best Respects Waït Upon Mr franklin and Would Be Much obliged to His Excellency for a Copy of His Memorial to the french Court As He Intends Pressing Upon this Subject in a Letter to Count de Vergennes.
The Mis. de Lafayette Begs Also to know at What time Captain Barnay Has Set out for L’orient, and When His Courier is Expected Back— Count de Vergennes Appears Unwilling to Decide Any thing Before Chev de la Luzerne’s dispatches Have Been Received.
What is the day and Hour Which Mr franklin Has Appointed for a Meeting of the three Ministers Agreable to what He was pleased to say on Tuesday last.
